FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      September 4, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                        No. 11-6218
                                                 (D.C. Nos. 5:11-CV-00021-F &
SHAWN J. GIESWEIN,                                    5:07-CR-00120-F-1)
                                                         (W.D. Okla.)
             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before GORSUCH, Circuit Judge, BRORBY, Senior Circuit Judge, and HOLMES,
Circuit Judge.


      Defendant Shawn J. Gieswein appeals from a district court order denying his

motion for relief under 28 U.S.C. § 2255. A judge of this court granted Mr. Gieswein

a certificate of appealability (COA) on two of the three claims for which he sought




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
review. See generally 28 U.S.C. § 2253(c). For the reasons explained below, we

now affirm the district court’s disposition of these claims.

      Mr. Gieswein was convicted of possessing a firearm after conviction of a

felony, 18 U.S.C. § 922(g)(1), and witness tampering, id. §1512(b)(1), and was

sentenced to a term of 240 months in prison. His convictions were affirmed on direct

appeal, where he had argued that the felon-in-possession statute violated the Second

Amendment and exceeded Congress’ power under the Commerce Clause and that

both of his convictions should be reversed because of a violation of the Interstate

Agreement on Detainers. See United States v. Gieswein, 346 F. App’x 293 (10th Cir.

2009). He then filed the instant § 2255 motion challenging various aspects of his

convictions and sentence. The district court dismissed as procedurally barred the

three claims that Mr. Gieswein has continued to press in this appeal. Specifically, the

court held that his renewed constitutional challenge to §922(g)(1) was barred because

it had been raised and resolved on his direct appeal under circuit law that had not

changed in the interim, see United States v. Warner, 23 F.3d 287, 291 (10th Cir.

1994), and that his challenges to the evidentiary basis for the witness-tampering

conviction and to the qualification of the grand jury array were barred because they

should have been, but were not, raised on his direct appeal, see id. The court also

rejected on the merits the one claim that could have served as cause to excuse

Mr. Gieswein’s procedural default, holding that he had not received constitutionally

ineffective assistance of counsel on his direct appeal.


                                          -2-
      Mr. Gieswein has abandoned the latter claim. Accordingly, the government

argues that the above procedural defaults, which were not addressed in defendant’s

opening briefs, foreclose success on the merits of the issues raised on appeal. In his

reply brief, defendant presses two points in an attempt to counter this argument,

neither of which is persuasive. First, he contends we are precluded from affirming

the district court’s order enforcing the procedural defaults here, because a COA has

been granted for the claims in question. This contention overstates the substance and

effect of a COA. The COA inquiry, which involves only “an overview” and “general

assessment” rather than “full consideration of the factual and legal bases” of the

claims for which review is sought, “does not require a showing that the appeal will

succeed.” Miller-El v. Cockrell, 537 U.S. 322, 336, 337 (2003). In short, “a COA

ruling is not the occasion for a ruling on the merits of [the appellant’s] claim.” Id. at

331. A later appellate panel’s definitive assessment of the legal viability of a claim is

obviously not bound by the inherently preliminary and nondispositive decision of a

judge or motions panel granting a COA. The COA merely authorizes full merits

review of the district court’s determination of the claims in question. If such review

leads the court to conclude that the claims were correctly dismissed, in this case as

procedurally defaulted, the court has the authority—indeed the duty—to affirm that

ruling, regardless of the COA order’s preliminary assessment of (or, in this case,

silence on) the operative legal deficiency fatal to the claim.




                                          -3-
      Mr. Gieswein’s second point concerns only his challenge to the § 922(g)(1)

conviction. He argues that the adverse disposition of the same issue on direct appeal

should not bar his § 2255 claim, because one of the three exceptions to the doctrine

of law of the case—namely, that the initial disposition was clearly erroneous and

manifestly unjust—should apply here to permit reconsideration of the matter. See

generally United States v. Irving, 665 F.3d 1184, 1192 & n.12 (10th Cir. 2011)

(discussing law-of-the-case doctrine and its exceptions), cert. denied, 132 S. Ct. 1873

(2012). Assuming for the sake of argument that this exception to law of the case

would permit a collateral attack on a final criminal conviction,1 Mr. Gieswein cannot

establish the premise for its application here. He criticizes this court’s decision on


1
       We know of no Tenth Circuit precedent equating the general law-of-the-case
doctrine with the more specific prohibition on re-raising previously decided issues on
collateral review, permitting any § 2255 movant to obtain a second bite at the apple
by asserting that his direct appeal panel got it wrong. Rather, in keeping with the
added finality interests involved when a criminal judgment is collaterally attacked by
motion under § 2255, this court has repeatedly stated only one exception to the
collateral-review bar: a material intervening change in law. See, e.g., Warner, 23
F.3d at 291; United States v. Gordon, 4 F.3d 1567, 1570 n.2 (10th Cir. 1993); United
States v. Cook, 997 F.2d 1312, 1318 n.6 (10th Cir. 1993); United States v. Prichard,
875 F.2d 789, 791 (10th Cir. 1989); United States v. Nolan, 571 F.2d 528, 530 (10th
Cir. 1978). We have, at least once, loosely referred to law of the case in dealing with
a § 2255 motion raising a claim decided on direct appeal, but then only to invoke the
intervening-change-in-law exception properly applicable to the collateral-review bar.
See United States v. Talk, 158 F.3d 1064, 1068 (10th Cir. 1998) (following Davis v.
United States, 417 U.S. 333, 342 (1974), which also relied solely on an intervening
change in law as a basis for permitting a § 2255 motion to raise an issue rejected on
direct appeal)), abrogated on other grounds as explained in United States v. Harms,
371 F.3d 1208, 1210 (10th Cir. 2004). We need not definitively resolve whether the
collateral-review bar is qualified by all of the exceptions applicable to law of the
case, since the one such exception invoked here fails in any event.


                                          -4-
his direct appeal as being summary, but that decision adhered to circuit precedent

already upholding § 922(g)(1) against attack on the same constitutional basis, see

United States v. McCane, 573 F.3d 1037, 1047 (10th Cir. 2009). And both decisions

drew support from the Supreme Court’s admonition in District of Columbia v. Heller,

554 U.S. 570, 626 (2008), that “nothing in [its] opinion should be taken to cast doubt

on longstanding prohibitions on the possession of firearms by felons.” Mr. Gieswein

seeks to discount this statement by characterizing it as dicta, but as this court has

repeatedly acknowledged—including in Mr. Gieswein’s own direct appeal—“‘we are

bound by Supreme Court dicta almost as firmly as by the Court’s outright holdings,

particularly when the dicta is recent and not enfeebled by later statements.’”

Gieswein, 346 F. App’x at 295 (quoting United States v. Serawop, 505 F.3d 1112,

1122 (10th Cir. 2007) (brackets and further quotation omitted)). He also insists that

his case differed factually from McCane, where the felon defendant had possessed a

firearm in his vehicle rather than his home, but the broadness of the guiding dicta

from Heller undercuts the materiality of this factual distinction. While future

development of the law in this area may, of course, lead in currently unanticipated

directions, we cannot say that the decision in Mr. Gieswein’s case was clearly

erroneous when it was issued, nor that it has been undercut thus far by intervening

precedent.




                                          -5-
      Mr. Gieswein has thus failed to present meritorious grounds excusing the

procedural defaults invoked by the district court to dismiss the claims under review.2

Success on this appeal is therefore legally foreclosed.

      The judgment of the district court is AFFIRMED. Mr. Gieswein’s motion to

proceed in forma pauperis on appeal is GRANTED.


                                                Entered for the Court


                                                Jerome A. Holmes
                                                Circuit Judge




2
       Mr. Gieswein has not argued that he is actually innocent of the offenses of
conviction. And his challenge to the legal sufficiency of the trial evidence
supporting the witness-tampering conviction does not inherently translate to an
affirmative claim of actual innocence. See House v. Bell, 547 U.S. 518, 538 (2006)
(noting “actual-innocence standard is by no means equivalent to the standard . . .
which governs claims of insufficient evidence” (internal quotation marks omitted);
see also, e.g., United States v. Ratigan, 351 F.3d 957, 963-65 (9th Cir. 2003) (noting
challenge to sufficiency of trial evidence did not constitute actual-innocence claim to
obviate procedural default); Awon v. United States, 308 F.3d 133, 143 (1st Cir. 2002)
(same).


                                          -6-